Citation Nr: 1415240	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-16 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral heel disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active service from June 1986 to April 1988 and from July 1989 to January 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  After the case was certified to the Board, the Veteran submitted additional evidence to the Board in the form of private medical evidence that was accompanied by a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2013).  Thus, the Board may proceed to consider his claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is well established that every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).

The Veteran's service treatment records (STRs) show that, when examined for enlistment into active service in December 1985, his feet were abnormal and a notation of moderate pes planus, asymptomatic, was made.  On a Report of Medical History completed at the time, he denied having foot trouble.  When examined for separation from active service, in February 1988, he was again noted to have abnormal feet and mild pes planus.  On an accompanying Report of Medical History, the Veteran reported recurring problems with both feet.  

But, when examined for re-enlistment into active service, in June 1989, the Veteran denied having foot trouble and he was noted to have normal feet.  The record does not contain a separation examination report for this second period of service, but a February 1991 deployment examination report indicates that the Veteran's feet were normal.

In October 2005, the Veteran underwent VA examination performed by a physician assistant who noted that the Veteran was diagnosed with flat feet in the military and experienced increased pain with physical training.  He also reported having pain on a daily basis when walking and standing, mainly in his heels and Achilles.  The examiner diagnosed pes planus and bunion formations of both feet, but commented that he could not state, without resorting to speculation, whether the Veteran's pes planus was incurred in service, as he did not see any notation of pes planus at the time of the Veteran's separation from service.  The Board cannot not rely on this opinion to reach a determination in the Veteran's case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Post-service treatment records confirm the diagnosis of pes planus, and also suggest inflammation of the plantar fascia.  The Veteran testified that he was diagnosed with plantar fasciitis and heel spurs.  He submitted an August 2010 written statement from M.D., D.C., a private chiropractor, to the effect that the Veteran was suffering from, among other things, pes planus, plantar fasciitis, and heel spurs and opined that these problems "started because of the activities in military life."

Notwithstanding Dr. M.D.'s statement, the evidence suggests that the Veteran had pes planus that pre-existed his first period of service, but which may have resolved prior to his second period of service or, alternatively, was simply not noted at the time of examination prior to his re-enlistment.  Such evidence raises a question as to the correct characterization of the Veteran's claim.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder").  Further, it is unclear from the private clinician's opinion whether the Veteran's complaint of heel pain is attributable to his pes planus or to a separate disability and whether his diagnosed plantar fasciitis is related directly to service or to his pes planus.  

Thus, the Board concludes that the Veteran should be afforded a new VA examination as to his service connection claims because there is not sufficient competent medical evidence on file to make a decision on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

During his Board, hearing, the Veteran reported treatment since the early 1990s by Dr. Tom Flaming, a family practitioner at The Flaming Medical Center in Dallas, Oregon.  Records of his treatment should be obtained.  Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Portland, Oregon, dated since May 2009, should also be obtained.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1. Obtain all medical records regarding the Veteran's treatment by Dr. Tom Flaming at The Flaming Medical Center in Dallas, Oregon; and at the VAMC in Portland, dated since May 2009, and from any additional VA and non-VA medical provider identified by him.   

All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  In addition, the Veteran and his representative should be informed of any such problem and given opportunity to submit the records.

2. Upon completion of the above development, schedule the Veteran for an appropriate VA examination performed by a physician with expertise to determine the etiology of any bilateral pes planus and heel disability found to be present.  The claims file and a copy of this remand should be made available to the examiner prior to the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner is requested to address the following:

a. As to the Veteran's bilateral pes planus, diagnosed at enlistment in December 1985, the examiner should state whether it is as likely as not that bilateral pes planus permanently worsened during a period of active duty (from June 1986 to April 1988 and from July 1989 to January 1992)?  If so, specify the degree of aggravation over and above the pre-existing level of bilateral pes planus.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

b. The examiner is also requested to identify all diagnosed foot/heel disabilities other than pes planus, specifically identifying whether the Veteran has plantar fasciitis and/or heel spurs.  The examiner is requested to address the following:

i. is the Veteran's complaint of heel pain attributable to a diagnosed disability?

ii. Is it at least as likely as not, i.e. a 50 percent probability or greater, that any currently diagnosed disability of the heel had its clinical onset during service or is otherwise related to the Veteran's military service?

iii. Is it at least as likely as not that any diagnosed disability of the heel was the result of Veteran's pes planus?  If not, is it at least as likely as not aggravated by pes planus disability?  If aggravated, what permanent, measurable increase in current heel pathology is attributable to the pes planus disability?

c. Reasons should be provided for all opinions rendered.  If the examiner's opinion differs from the August 2010 opinion of Dr. M.D., the examiner should set forth specific reasons for why he/she disagrees with the private opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for pes planus or a heel disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Re-adjudicate the issues on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

